FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2011 Commission File Number 001-15266 BANK OF CHILE (Translation of registrant's name into English) Ahumada 251 Santiago, Chile (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- BANCO DE CHILE REPORT ON FORM 6-K Attached is a Press Release issued by Banco de Chile (the Bank) on March 10, 2011, regarding the time table of Banco de Chiles capital increase and the placement process. TIMETABLE FOR THE CAPITAL INCREASE BANCO DE CHILE COMMENCES PLACEMENT PROCESS FOR THE CAPITAL INCREASE Today Banco de Chile filed before the Securities and Exchange Commission of the United States of America all necessary documentation in order to register the shares that will be placed during the first stage of the capital increase for CLP$240,000,000,000. On March 15, an extended local road show with local investors will begin to take place. In the context of the capital increase approved by the shareholders on January 20 th , 2011, Banco de Chile announced today the timeline for the corresponding activities and steps to be carried out for the completion of the transaction. The first of these steps was concluded in February with the registration of the shares before the Chilean Superintendency of Banks and Financial Institutions (SBIF), and continued today with the filing of the corresponding forms and documentation before the Securities and Exchange Commission of the United States of America, the last of which will permit the offering in such market of the shares to be sold in the Chilean Market. As mentioned above, the local and international filings are the first steps of a number of activities that will continue in the following days, which comprises a Local Road Show with investors to be held on March 15. In this road show, Pablo Granifo, Chairman of the Board of Directors of Banco de Chile, and Arturo Tagle, Chief Executive Officer, will explain the main features of the issuance. Additionally, on March 15  and until March 30- the special auction book shall be opened at the Santiago Stock Exchange in relation to the shares of LQIF to which it has indicated its intention to waive its preemptive rights. The price per share fixed in such auction will serve as a basis for the determination of the subscription value of the shares to be included in the First Preemptive Right Period, which will begin on March 31 and will last for 30 days. The financial advisors for the offering will be Banchile Citi Global Markets 1 and Larrain Vial.  The capital increase, which corresponds approximately to CLP$240,000,000,000 (US$500,000,000), looks for strengthening a robust capital basis that allows the funding of the relevant growing expected for the volume of our businesses in the next 3 years
